Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/06/2019.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
4. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims  1-11 are  rejected under 35 U.S.C. 103 (a)  as being unpatentable over Ito et al (US 2003/0179001 A1) and in view of Tondokoro et al (US 2013/0207673 A1).

    PNG
    media_image1.png
    341
    679
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    394
    576
    media_image2.png
    Greyscale
Regarding independent claim 1, Ito et al (US 2003/0179001 A1) teaches,  A sensor (paragraph [0049]) comprising: a semiconductor substrate (element 10, figure 9); a detector disposed above the semiconductor substrate and configured to output a signal in accordance with a physical quantity (capacitance sensor 22, paragraph [0051]); an electrostatic discharge protection circuit including a metal-oxide-semiconductor transistor (figure 7, paragraph [0052]), a gate electrode (element 12, paragraph [0053]) being included in the electrostatic discharge protection circuit; and a pattern formed above the semiconductor substrate and formed of a same material as a material of the gate electrode (paragraph [0058]).


    PNG
    media_image3.png
    643
    500
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    570
    516
    media_image4.png
    Greyscale
Tondokoro et al (US 2013/0207673 A1) teaches,  Preferably, the humidity detection sensor according to the present invention further includes a reference section provided on the board, the reference section including a pair of electrodes and a humidity sensing film interposed between the electrodes and formed from the same material as that of the humidity sensing film provided in the sensor section, a capacitance of the reference section not changing regardless of the humidity, and a capacitance difference between the sensor section and the reference section is converted to a voltage and the voltage is outputted (paragraph [0015]). FIG. 3 is a block diagram showing a configuration example of a humidity detection sensor according to the embodiment of the present invention. The humidity detection sensor shown in FIG. 3 includes, on a board 10, a sensor section 20 whose capacitance C20 changes in response to humidity, a reference section 30 which keeps its capacitance C30 constant regardless of humidity, and a circuit section 40 which is electrically connected to the sensor section 20 and the reference section 30 and which converts the capacitance difference .DELTA.C (=C20-C30) between the sensor section 20 and the reference section 30 to a voltage and outputs the voltage to an external circuit (paragraph [0028]).

One of the ordinary skill in the art would have been motivated to make this modification such that the background capacitance contribution from the reference section can be subtracted to provide the actual signal due to humidity change, as taught by Tondoroko et al.
 
Regarding dependent claim 2, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 1.
Ito et al further teaches, wherein the gate electrode and the dummy pattern are arranged above the semiconductor substrate, and an arrangement density of the gate electrode and the dummy pattern is greater than or equal to 10% (figures 20, 21).

Regarding dependent claim 3, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 1.
Tondokoro et al (US 2013/0207673 A1) further teaches, wherein the dummy pattern is formed in a region other than regions where the detector, a signal line connected to the detector, and the electrostatic discharge protection circuit are disposed (figure 3).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Ito et al by providing a reference capacitor sensor, as taught by Tondokoro et al.


Regarding dependent claim 4, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 1.
Ito et al further teaches, wherein the gate electrode and the dummy pattern are formed of polycrystalline silicon (paragraph [0068]).

Regarding dependent claim 5, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 1.
Tondokoro et al (US 2013/0207673 A1) further teaches, wherein the dummy pattern is formed by arranging a plurality of components each having a rectangular shape (figure 4A).

Regarding dependent claim 6, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 1.
Tondokoro et al (US 2013/0207673 A1) further teaches, wherein the detector includes a humidity detecting capacitor and outputs a signal in accordance with humidity, the humidity detecting capacitor having a pair of electrodes and a humidity sensing film disposed between the pair of electrodes (paragraph [0015]).

Regarding dependent claim 7, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 6.
Tondokoro et al (US 2013/0207673 A1) further teaches, wherein the humidity detecting capacitor has a lower electrode formed above the semiconductor substrate, an upper electrode formed on the humidity sensing film, and the humidity sensing film disposed between the lower electrode and the upper electrode (paragraph [0039]).

Regarding dependent claim 8, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 7.
Tondokoro et al (US 2013/0207673 A1) further teaches, wherein the detector includes a reference capacitor, and the reference capacitor has a lower electrode, a reference electrode disposed between the semiconductor substrate and the lower electrode, and an insulating film disposed between the reference electrode and the lower electrode (paragraph [0040]).

Regarding dependent claim 9, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 6.
Tondokoro et al (US 2013/0207673 A1) further teaches, wherein the humidity sensing film is formed of a polyimide (paragraph [0014]). 

Regarding dependent claim 10, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 1.

Tondokoro et al fails to explicitly teach that the first semiconductor chip is stacked on the second semiconductor chip.
However Tondokoro et al further teaches, the present invention is not limited to the above embodiment, and modifications can be made as appropriate to practice the present invention. In addition, the materials, the arranged position, the thickness, the size, and the production method of each layer, or the like in the above embodiment can be changed as appropriate to practice the present invention. Furthermore, modifications can be made as appropriate to practice the present invention without departing from the scope of the present invention (paragraph ([0054]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Ito et al and Tondokoro et al to provide a stacked semiconductor structure. 
Tondokoro et al discloses the claimed invention except for a stacked semiconductor structure. It would have been obvious to one of ordinary skill in the art at the time the invention In re Japikse, 86 USPQ 70.
One of the ordinary skill in the art would have been motivated to make this modification such that the stacked semiconductor structure would provide a compact and cost saving option. 

Regarding dependent claim 11, Ito et al (US 2003/0179001 A1) and Tondokoro et al (US 2013/0207673 A1) teach the sensor according to claim 10.
Ito et al further teaches, wherein the driver applies alternate current drive signals to the detector (paragraphs [0008], [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858